DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Applicant's claim for the benefit of a prior-filed application as a continuation-in- part under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121,365(c), or 386(c) is acknowledged. Examiner notes that claims 1, 3-14, 17-20, 39-40 and 42 contain subject matter including “an optoelectronic device” in combination with “the dielectric material has a chemical resistance to acids” that is not disclosed in the parent applications and therefore the effective filing date for claims 1, 3-14, 17-20, 39-40 and 42 is 9/04/2015.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6, 13, 14, 17-19 and 42 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dimroth et al. (US 2010/0193002).

Regarding claim 1, Dimroth discloses an optoelectronic device in Figure 6 comprising:
a p-n structure (all p and n-type layers in Figures including layers 23, 24 and 25 in Figure 6) comprising one or more group III-V semiconductor layers (see III-V semiconductor layers in [46]);
a patterned dielectric layer (passivation layer 26) disposed on the p-n structure ([46]); and
a metal layer (Al-rear side contact 28) disposed on the patterned dielectric layer (26) ([46]);
wherein the patterned dielectric layer (26) is deposited over a surface of the p-n structure (23, 24, 25) ([46]) and is made of a material that has a chemical resistance to acids and provides adhesion to the p-n structure and the metal layer ([46] and [24], The dielectric layer is made of materials such as silicon oxide and/or silicon carbide which are resistant to at least some acids and provide adhesion.), and
wherein the patterned dielectric layer (26) is patterned indirectly through a subtractive process (see photolithography in [46] and [25]) to form a plurality of apertures (openings shown in Figures 5-6, see multiple point contacts in [25], [45] and claim 51) disposed on the p-n structure (Figure 6), each aperture of the plurality of apertures extending through the patterned dielectric layer and into the p-n structure 
wherein the metal layer (Al-rear side contact 28) is configured to have electrical contact with the p-n structure at a plurality of locations (See the plurality of point contacts 29, [25], [45]-[46] and claim 51), 
wherein the metal layer (28) includes a plurality of metallic reflector protrusions (point contact protrusions 29, [25], [45]-[46] and claim 51), each metallic reflector protrusion (point contacts) extending from the metal layer (aluminum back contact 28) into a respective aperture from the plurality of apertures to entirely fill the respective aperture (Figures 5-6, [25] and [45]-[46]), and wherein the plurality of metallic reflector protrusions (point contacts) provide the plurality of locations at which the metal layer has electrical contact with the p-n structure (Figures 5-6 and [25], [45]-[46] and [3]).

Regarding the limitations recited in claim 1 which are directed to the method of making the optoelectronic device, specifically, “wherein the patterned dielectric layer includes a plurality of printing droplets spaced to form a plurality of apertures disposed on the p-n structure”, it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of 
The patterned dielectric layer of Dimroth has the plurality of apertures with metallic reflector protrusions filling the plurality of apertures as required by the claims and is therefore the same structure as a structure made by the claimed process steps. Further, the dielectric layer of Dimroth is patterned indirectly through a photolithography process (Dimroth, [46] and [25]) to form the plurality of apertures (openings shown in Figures 5-6, see multiple point contacts in [25], [45] and claim 51). The instant specification recognizes that there are several ways of patterning the dielectric layer including photolithography and printing ([35]-[36] and [65]). Patterning the dielectric layer by photolithography is frequently used in the instant specification as an alternative to a printing process (instant specification, [35]-[36] and [65]). Given that the instant specification uses a method of patterning the dielectric layer that is the same as the method of the prior art and discloses that the method used in the prior art is an equivalent alternative method to the printing method claimed, the examiner has a reasonable expectation that the structure that would result from the process of Dimroth would be the same or substantially the same as the structure claimed. Therefore, since the optoelectronic device of Dimroth is the same as the optoelectronic device required by claim 1, the claim is unpatentable even though the optoelectronic device of Dimroth was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
  See MPEP 2112) and wherein the one or more dielectric materials are inorganic comprising any of arsenic trisulfide, arsenic selenide, a-alumina (sapphire), magnesium fluoride, calcium fluoride, diamond, derivatives thereof and combinations thereof (See magnesium fluoride listed in [24]) and wherein the patterned dielectric layer is further made of a photosensitive material (The patterned dielectric layer of Dimroth can be a material such as silicon oxide or magnesium fluoride ([24]) which is the same material used in the instant specification as the patterned dielectric layer and, therefore, it will, inherently, display the recited properties.  See MPEP 2112). 

Regarding claims 13 and 14, Dimroth discloses all of the claim limitations as set forth above. Dimroth additionally discloses that metal layer further comprises a metallic reflector layer, wherein the metallic reflector layer comprises a metal selected from the group consisting of silver, gold, aluminum, nickel, copper, platinum, palladium, molybdenum, tungsten, titanium, chromium, alloys thereof, derivatives thereof, or combinations thereof (rear electrode layer 28 is aluminum, [46] and [25], it is noted that the metal layers of the rear contact layer are reflective materials).


	Regarding claim 18, Dimroth discloses all of the claim limitations as set forth above. Dimroth additionally discloses that the p-n structure comprises multiple p-n junctions (See III-V multiple junction solar cells, [30], [46] and Figures 3 and 6).

Regarding claim 19, Dimroth discloses all of the claim limitations as set forth above. Dimroth additionally discloses metallic contacts on a front side of the optoelectronic device (See front contacts 21 in Figure 6 and [46]), positioned such that the metallic contacts on the front side (21) of the optoelectronic device and the plurality of locations at which the metal layer contacts the p-n structure (point contacts 29) are offset to prevent short circuits (See Figure 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 7-10, 13-14, 17 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Harder et al. (US 2007/0199591) in view of Yoshida (US 4,775,639).

Regarding claim 1, Harder discloses an optoelectronic device in Figures 5-6 comprising:
a p-n structure (absorber layer 20 with p-n junction, [98]-[99]);

a metal layer (back electrode 50 which is a metal) disposed on the patterned dielectric layer (40 and 80) (Figure 6 and [100]-[101]);
wherein the patterned dielectric layer (40 and 80) is deposited over a surface of the p-n structure ([104]) and is made of a material that has a chemical resistance to acids and provides adhesion to the p-n structure and the metal layer (The materials of layer 80 include silicon oxide and silicon nitride, [104], which are resistant to at least some acids and provide adhesion as shown in Figure 6. Additionally, the patterned dielectric layer of Harder can be a material such as silicon oxide particles ([104]) which is the same material used in the instant specification as the patterned dielectric layer as discussed in the instant specification ([41]) and, therefore, it will, inherently, display the recited properties.  See MPEP 2112); and
wherein the patterned dielectric layer (80) is patterned indirectly through a subtractive process ([66] and [74]) to form a plurality of apertures disposed on the p-n structure (the apertures are openings that metal protrusions 5C go through), 
each aperture of the plurality of apertures extending through the patterned dielectric layer (each aperture, which is the location of metal protrusions 5C, extends through layer 80 as shown in Figure 6) and into the p-n structure (20) (The metal protrusions 5C extends into the absorber layer 20 as shown in Figure 6 and discussed in [103]); and 
wherein the metal layer (back electrode 50) is configured to have electrical contact with the p-n structure (absorber 20) at a plurality of locations (Figure 6, see 
wherein the metal layer (back electrode 50) includes a plurality of metallic reflector protrusions (5C), wherein each metallic reflector protrusion (5C) extends from the metal layer (50) into a respective aperture from the plurality of apertures to entirely fill the respective aperture (Figures 5 and 6), and wherein the plurality of metallic reflector protrusions (5C) provide the plurality of locations at which the metal layer has electrical contact with the p-n structure (20) (Figures 5 and 6 and [102]-[103]).

Regarding the limitations recited in claim 1 which are directed to the method of making the optoelectronic device, specifically, “wherein the patterned dielectric layer includes a plurality of printing droplets spaced to form a plurality of apertures disposed on the p-n structure”, it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  
In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).


Harder additionally discloses that the solar cell can include a variety of semiconductor absorber materials (20) ([23]), but does not explicitly disclose that the p-n structure comprises one or more group III-V semiconductor layers.

	Yoshida discloses a photovoltaic device comprising a epitaxial GaAs cell stack (gallium arsenide solar battery epitaxial substrate 30) in Figure 2B and column 4 lines 7-38 comprising an epitaxial p-type gallium arsenide stack (p-type GaAs layer 4 -column 4 line 15 and p-type AlGaAs layer 5- column 4 line 22) disposed above an epitaxial n-type gallium arsenide stack (n-type GaAs crystal substrate 1–column 3 lines 22-23, n-type GaAs epitaxial layer 2-column 4 lines 17-18), wherein a p-n junction (3) is formed between the p-type gallium arsenide stack and the n-type gallium arsenide stack (column 4 lines 19-21).
	It would have been obvious to one having ordinary skill in the art at the time of the invention to replace the silicon wafer semiconductor material of Harder with the epitaxially grown GaAs cell of Yoshida, because GaAs can attain a higher improvement in conversion efficiency than silicon (Yoshida, column 1 lines 12-30) and the GaAs cell of Yoshida has a high quality (Yoshida, column 4 lines 35-38) and high conversion efficiency (Yoshida, column 5 lines 11-15). It is noted that GaAs is a group III-V semiconductor material.

Regarding claim 3, modified Harder discloses all of the claim limitations as set forth above. Harder additionally discloses that the p-n structure (absorber layer) comprises a physically textured surface (See roughness of absorber layer 4 in Figure 2 and [85] and [94]). 

  See MPEP 2112).

Regarding claims 7 and 8, modified Harder discloses all of the claim limitations as set forth above. Harder additionally discloses that the patterned dielectric layer (passivation layer 80)includes an optically textured surface, wherein the optically textured surface of the patterned dielectric layer is achieved by disposing particles from the group consisting of alumina, titania, silica, derivatives thereof and combinations thereof; and wherein the particles are disposed in any of between the p-n structure and the patterned dielectric layer, within the patterned dielectric layer, between the patterned dielectric layer and the metal layer, or a combination thereof (There are silica (silicon oxide) or titania (titanium oxide) particles in the light scattering layer 40 which is between the patterned dielectric layer 80 and the metal layer 50, Figure 6 and [29]-[30]). 

Regarding claims 9-10, modified Harder discloses all of the claim limitations as set forth above. Harder additionally discloses that the patterned dielectric layer (passivation layer 80) comprises a physically textured surface (See surface roughness 
Regarding claim 13, modified Harder discloses all of the claim limitations as set forth above. Harder additionally discloses that the metal layer (50) further comprises a metallic reflector layer (Metal layer is a metallic reflector layer as shown in Figure 6 and discussed in [111].). 

Regarding claim 14, modified Harder discloses all of the claim limitations as set forth above. Harder additionally discloses that the metallic reflector layer (50) comprises a metal selected from the group consisting of silver, gold, aluminum, nickel, copper, platinum, palladium, molybdenum, tungsten, titanium, chromium, alloys thereof, derivatives thereof, or combinations thereof ([64], [72] and [100], The metallic reflector layer is made of aluminum). 

Regarding claim 17, modified Harder discloses all of the claim limitations as set forth above. Harder additionally discloses that the plurality of metallic reflector protrusions (5C) comprise a metal selected from the group consisting of silver, gold, aluminum, nickel, copper, platinum, palladium, molybdenum, tungsten, titanium, chromium, alloys thereof, derivatives thereof, and combinations thereof (The metallic 
Regarding claim 39, modified Harder discloses all of the claim limitations as set forth above. Harder additionally discloses that the p-n structure (absorber layer with p-n junction, [98]-[99]) comprises a first textured surface (See lower textured surface of absorber layer 4) and the patterned dielectric layer (shown as 5.3) comprises a second textured surface (upper surface of 5.3) that conforms to the first textured surface of the p-n structure (4) (Figure 2 and [85] and [91]).

Claims 1, 3-4, 9-10, 13-14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hagino (US 2004/0112426) in view of Yoshida (US 4,775,639).

Regarding claim 1, Hagino discloses an optoelectronic device in Figure 2 comprising:
a p-n structure (base 1 and emitter 6A, [26] and [28]);
a patterned dielectric layer (passivation layer 3B, [60]) disposed on the p-n structure (Figure 2); and
a metal layer (back electrode layer 13B, [71]) disposed on the patterned dielectric layer (3B);
wherein the patterned dielectric layer (3B) is deposited over a surface of the p-n structure (as discussed in [61], the dielectric layer 3B can be deposited on the p-n structure by CVD) and is made of a material has a chemical resistance to acids and 
wherein the patterned dielectric layer (3B) is patterned indirectly through a subtractive process ([60]) to form a plurality of apertures (opening portions 4B in the passivation film 3B as discussed in [40] and shown in Figure 2) when disposed on the p-n structure, each aperture (4B) of the plurality of apertures extends through the patterned dielectric layer and into the p-n structure (Figure 2); and 
wherein the metal layer (13B) is configured to have electrical contact with the p-n structure at a plurality of locations (Figure 2, see areas 4B where metal layer 13B contacts base layer 1),
wherein the metal layer (13B) includes a plurality of metallic reflector protrusions (portions of metal layer that penetrate passivation layer 3B), wherein each metallic reflector protrusion extends from the metal layer into a respective aperture (4B) from the plurality of apertures to entirely fill the respective aperture (Figure 2), and wherein the plurality of metallic reflector protrusions provide the plurality of locations at which the metal layer has electrical contact with the p-n structure (Figure 2, metal layer 13B has protrusions that penetrate the dielectric layer and contact the base layer 1).

Regarding the limitations recited in claim 1 which are directed to the method of making the optoelectronic device, specifically, “wherein the patterned dielectric layer includes a plurality of printing droplets that are spaced to form a plurality of apertures disposed on the p-n structure”, it is noted that said limitations are not given patentable In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  
The patterned dielectric layer of Hagino has the plurality of apertures with metallic reflector protrusions filling the plurality of apertures as required by the claims and is therefore the same structure as a structure made by the claimed process steps. Further, the dielectric layer of Hagino is patterned indirectly through a subtractive photolithography process ([59]-[60]) to form the plurality of apertures (opening portions 4B in the passivation film 3B as discussed in [40] and shown in Figure 2). The instant specification recognizes that there are several ways of patterning the dielectric layer including photolithography and printing ([35]-[36] and [65]). Patterning the dielectric layer by photolithography is frequently used in the instant specification as an alternative to a printing process (instant specification, [35]-[36] and [65]). Given that the instant specification uses a method of patterning the dielectric layer that is the same as the method of the prior art and discloses that the method used in the prior art is an equivalent alternative method to the printing method claimed, the examiner has a reasonable expectation that the structure that would result from the process of Hagino In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Hagino additionally discloses that p-n structure can be a silicon wafer ([27]), but does not disclose that the p-n structure comprises one or more group III-V semiconductor layers.

	Yoshida discloses a photovoltaic device comprising a epitaxial GaAs cell stack (gallium arsenide solar battery epitaxial substrate 30) in Figure 2B and column 4 lines 7-38 comprising an epitaxial p-type gallium arsenide stack (p-type GaAs layer 4 -column 4 line 15 and p-type AlGaAs layer 5- column 4 line 22) disposed above an epitaxial n-type gallium arsenide stack (n-type GaAs crystal substrate 1–column 3 lines 22-23, n-type GaAs epitaxial layer 2-column 4 lines 17-18), wherein a p-n junction (3) is formed between the p-type gallium arsenide stack and the n-type gallium arsenide stack (column 4 lines 19-21).

	It would have been obvious to one having ordinary skill in the art at the time of the invention to replace the silicon wafer semiconductor material of Hagino with the epitaxially grown GaAs cell of Yoshida, because GaAs can attain a higher improvement in conversion efficiency than silicon (Yoshida, column 1 lines 12-30) and the GaAs cell 

Regarding claim 3, modified Hagino discloses all of the claim limitations as set forth above. Hagino additionally discloses that the p-n structure comprises a physically textured surface (See textured top surface in Figure 2). 

Regarding claim 4, modified Hagino discloses all of the claim limitations as set forth above. Hagino additionally discloses that the dielectric layer (3B) comprises one or more dielectric materials that are resistant to etching by acids including hydrochloric acid, sulfuric acid or hydrofluoric acid (The patterned dielectric layer 3B of Hagino can be a material such as silicon oxide as discussed in [59] and [61] which is the same material used in the instant specification as the patterned dielectric layer as discussed in the instant specification (See silica (silicon oxide) particles in [41]) and, therefore, it will, inherently, display the recited properties.  See MPEP 2112).
Regarding claims 9-10, modified Hagino discloses all of the claim limitations as set forth above. Hagino additionally discloses that the patterned dielectric layer (passivation film 3B) comprises a physically textured surface and wherein the physical texturing of the patterned dielectric surface is achieved by any of etching, exposure to a plasma, particle blasting, mechanical imprinting, laser ablation, wet etch, dry etch and a combination thereof (As discussed in [59] and [60], the passivation layer 3B is etched to form holes which results in textured surfaces where the holes are formed.).


	Regarding claim 14, modified Hagino discloses all of the claim limitations as set forth above. Hagino additionally discloses that the metallic reflector layer (13B) comprises a metal selected from the group consisting of silver, gold, aluminum, nickel, copper, platinum, palladium, molybdenum, tungsten, titanium, chromium, alloys thereof, derivatives thereof, and combinations thereof ([63], back electrode is aluminum or silver which are metallic reflector layers). 

Regarding claim 17, modified Hagino discloses all of the claim limitations as set forth above. Hagino additionally discloses that the plurality of metallic reflector protrusions (shown in Figure 2) comprise a metal selected from the group consisting of silver, gold, aluminum, nickel, copper, platinum, palladium, molybdenum, tungsten, titanium, chromium, alloys thereof, derivatives thereof, and combinations thereof (See Figure 2, back electrode layer has protrusions that penetrate the dielectric layer in portions. The protrusions are the same material as the back electrode layer which is silver or aluminum as discussed in [63].).

	Regarding claim 19, modified Hagino discloses all of the claim limitations as set forth above. Hagino additionally discloses metallic contacts (light receiving surface .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dimroth et al. (US 2010/0193002) or Harder et al. (US 2007/0199591) in view of Yoshida (US 4,775,639) or Hagino (US 2004/0112426) in view of Yoshida (US 4,775,639), as applied to claim 4 above, in further view of Srinivasan et al. (US 2010/0294349).

Regarding claim 5, Dimroth, modified Harder or modified Hagino disclose all of the claim limitations as set forth above. Dimroth, modified Harder and modified Hagino do not disclose that the dielectric materials are organic comprising any of polyolefin, polycarbonate, polyester, epoxy, fluoropolymer, derivatives thereof and combinations thereof.
	Srinivansan discloses a solar cell (abstract) comprising a back dielectric passivation layer (114) and discloses that suitable materials for the back dielectric passivation layer (114) include silicon oxides, silicon nitrides, silicon oxynitrides, silicon carbides, silicon carbonitrides, combinations thereof or mixtures thereof and discloses that the dielectric passivation layer or a portion thereof can comprise an organic polymer, such as polycarbonates, vinyl polymers, fluorinated polymers, such as 
	It would have been obvious to one having ordinary skill in the art at the time of the invention to replace the dielectric material of Dimroth, modified Harder or modified Hagino with the organic dielectric material taught by Srinivansan, because the organic dielectric materials taught by Srinivansan are suitable materials for a back dielectric passivation layer in a solar cell and the polymers provide desirable electrical insulation properties to the cell (Srinivansan, [61] and [71]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harder et al. (US 2007/0199591) in view of Yoshida (US 4,775,639) or Hagino (US 2004/0112426) in view of Yoshida (US 4,775,639), as applied to claim 4 above, in further view of Granek (US 2012/0055541).

Regarding claim 6, modified Harder or modified Hagino discloses all of the claim limitations as set forth above. Modified Harder and modified Hagino do not disclose that the dielectric materials are inorganic comprising any of arsenic trisulfide, arsenic selenide, a-alumina (sapphire), magnesium fluoride, calcium fluoride, diamond, derivatives thereof and combinations thereof.

Granek discloses an optoelectronic device in Figure 1 comprising:
a p-n structure (base 2 and emitter 7, [49]);

a metal layer (rear-side contact 6, which is a metal as discussed in [50]) disposed on the dielectric layer (4) ([49]);
wherein the patterned dielectric layer (passivating layer 4) comprises a dielectric material and wherein the dielectric material has a chemical resistance to acids and provides adhesion to the p-n structure and the metal layer (The dielectric passivation layer 4 is a magnesium fluoride material as discussed in [24] which is the same material used in the instant invention. It will therefore inherently display the claimed properties.); 
and wherein the metal layer (rear-side contact 6) is configured to have electrical contact with the p-n structure (2 and 7) at a plurality of locations (Figure 1).
Granek discloses that the dielectric layer is a passivation layer and is selected from the group consisting of SiNx, SiO2 , SiOx, MgF2 , TiO2 , SiCx and Al2O3 ([24]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to replace the dielectric material of modified Harder or modified Hagino with the magnesium fluoride dielectric material taught by Granek, because using magnesium fluoride as the dielectric layer would amount to nothing more than a use of a known material for its intended use in a known device to accomplish an entirely expected result.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Harder et al. (US 2007/0199591) in view of Yoshida (US 4,775,639), as applied to claim 1 above, in further view of Czubatyj et al. (US 4,419,533).

Regarding claim 11, modified Harder discloses all of the claim limitations as set forth above. Harder does not explicitly disclose that the patterned dielectric layer comprises a surface diffraction grating.
Czubatyj discloses a solar cell in Figure 6 comprising a surface diffraction grating (154) which provides total internal reflection and increases the efficiency of the device (column 6 lines 9-30 and column 14 lines 33-63).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a surface diffraction grating to the dielectric layer of Harder, as taught by Czubatyj, because the surface diffraction grating provides total internal reflection and increases the efficiency of the device (column 6 lines 9-30 and column 14 lines 33-63).
Regarding limitations recited in claim 12 which are directed to the method of making the optoelectronic device, specifically, “wherein the surface diffraction grating of the patterned dielectric layer is achieved by mechanical imprinting”, it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dimroth et al. (US 2010/0193002) or Harder et al. (US 2007/0199591) in view of Yoshida (US 4,775,639) or Hagino (US 2004/0112426) in view of Yoshida (US 4,775,639), as applied to claim 1 above, in further view of Nakagawa et al. (US 6,452,091).

Regarding claim 20, Dimroth, modified Harder or modified Hagino discloses all of the claim limitations as set forth above. Dimroth, modified Harder and modified Hagino do not disclose that the optoelectronic device is a flexible single-crystal optoelectronic device.

It would have been obvious to one having ordinary skill in the art at the time of the invention to use a III-V flexible single-crystal for the device of Dimroth, modified Harder or modified Hagino, as taught by Nakagawa, because the flexible single-crystal device has excellent durability and reliability due to a lack of defects or cracking during production and use (Nakagawa, abstract and column 11 lines 40-50).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Dimroth et al. (US 2010/0193002), as applied to claim 1 above, in view of Wanlass et al. (US 2006/0144435).

Regarding claim 40, Dimroth discloses all of the claim limitations as set forth above. Dimroth additionally discloses that the p-n structure includes two layers that form a p-n junction (Figures 1 and 3), but Dimroth does not disclose that the p-n junction is a heterojunction.

	Wanlass discloses a III-V photovoltaic device comprising a p-n structure including two layers that form a p-n heterojunction ([59] and Tables I-V) and discloses that persons skilled in the art know how to formulate and fabricate double heterostructure (DH) subcells. Wanlass discloses that each of the subcells has a nip or a p/n junction, either homojunction or heterojunction, and persons skilled in the art know 

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Dimroth such that the p-n structure includes two layers that form a p-n heterojunction, as taught by Wanlass, because III-V p-n heterojunctions were known in the art at the time of the invention (Wanlass, [59]) and such a modification would only require routine skill and knowledge in the art. 

Response to Arguments
Applicant's arguments filed 1/25/2021 been fully considered but they are not persuasive. 

Applicant argues that Dimroth, modified Harder and modified Hagino do not disclose the claimed limitation “wherein patterned dielectric layer includes a plurality of printing droplets spaced to form a plurality of apertures disposed on the p-n structure”. 
	
	Examiner respectfully disagrees. Regarding the limitations recited in claim 1 which are directed to the method of making the optoelectronic device, specifically, “wherein the patterned dielectric layer includes a plurality of printing droplets that are spaced to form a plurality of apertures disposed on the p-n structure”, it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  
The patterned dielectric layer of Dimroth, Harder and Hagino has the plurality of apertures with metallic reflector protrusions filling the plurality of apertures as required by the claims and is therefore the same structure as a structure made by the claimed process steps. Further, given that the instant specification uses a method of patterning the dielectric layer that is the same as the method of the prior art and discloses that the method used in the prior art is an equivalent alternative method to the printing method claimed, the examiner has a reasonable expectation that the structure that would result from the process of Dimroth, Harder and Hagino would be the same or substantially the same as the structure claimed. Therefore, since the optoelectronic device of Dimroth, Harder and Hagino is the same as the optoelectronic device required by claim 1, the claim is unpatentable even though the optoelectronic device of Dimroth, Harder and Hagino was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).


“Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection made, the burden shifts to the applicant to show an unobvious difference. "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 
	In this case, applicant has not met the burden by providing evidence establishing an unobvious difference between the claimed product and the prior art product. While applicant argues that the structure of the prior art is different than the structure required by the claim, applicant has not presented evidence to support this assertion. General statements such as those provided in applicant’s arguments that the structure is different are not evidence that a structural unobvious difference exists between the claimed product and the prior art product. Examiner acknowledges that the process steps claimed and the process steps used in the prior art references are different, but based on the disclosure in the instant specification and the prior art, the examiner has a reasonable expectation that the two products will be at least substantially identical. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726